             Case 1:19-cv-03703 Document 1 Filed 12/12/19 Page 1 of 6
Alexander R. Kalyniuk
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 227, Ben Franklin Station
Washington, D.C. 20044
Office: (202) 616-3309
Fax: (202) 514-6866
Email: Alexander.R.Kalyniuk@usdoj.gov

Counsel for the United States of America

                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,                )
                                          )            Case No.: 1:19-cv-3703
           Plaintiff,                     )
                                          )
           v.                             )
                                          )
 PRISCILLA M. BROWN,                      )
 4 Valley View Crescent – Lower Apartment )
 North, Hamilton Parish, CR-08, Bermuda   )
                                          )
            Defendant.                    )
 _______________________________________)

                                          COMPLAINT

       Plaintiff, the United States of America (the “United States”), at the request and with the

authorization of a delegate of the Secretary of the Treasury in accordance with 31 U.S.C. §

3711(g)(4)(C), and at the direction of the Attorney General of the United States, brings this civil

action to collect penalties assessed against Priscilla M. Brown (the “Defendant”) pursuant to 31

U.S.C. § 5321(a)(5) for her failure to report an interest held in one or more foreign bank accounts

during the calendar years 2011, 2012, and 2013 (the “Relevant Calendar Years”). In support of

this action, the United States alleges as follows:

                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1345,

and 1355.
                Case 1:19-cv-03703 Document 1 Filed 12/12/19 Page 2 of 6




       2.        Upon information and belief, the Defendant is not resident in the United States.

Thus, venue is proper in the above-captioned district pursuant to 28 U.S.C. § 1391(c)(3) because

“a defendant not resident in the United States may be sued in any judicial district.” See 28 U.S.C.

§ 1391(c)(3).

                                                PARTIES

       3.        The Plaintiff is the United States of America.

       4.        The Defendant is Priscilla M. Brown who, upon information and belief, is a citizen

of the United States who resides at 4 Valley View Crescent – Lower Apartment North, Hamilton

Parish, CR-08, Bermuda.

                                     LEGAL BACKGROUND

       5.        Pursuant to 31 U.S.C. §§ 5314, 5321 and 31 C.F.R. §§ 1010.306(c), 1010.350, all

citizens or residents of the United States who have a financial interest in, or signatory or other

authority over, a foreign financial account or accounts exceeding $10,000.00 at any time during a

calendar year are required to file an annual report disclosing the existence of each account.

       6.        For the Relevant Calendar Years at issue in this case, the annual report, known as

the Report of Foreign Bank and Financial Accounts (“FBAR”), for a calendar year was due no

later than June 30 of the year following each applicable calendar year. See 31 C.F.R. § 1010.306(c).

       7.        All persons who are required to file a Schedule B to their federal income tax returns

(“Forms 1040”) are required to disclose whether, at any time during that tax year, they had a

financial interest in or signatory authority over a financial account located in a foreign country.




                                             Page 2 of 6
               Case 1:19-cv-03703 Document 1 Filed 12/12/19 Page 3 of 6



         8.     Failure to file a FBAR in any calendar year when it is required is punishable for a

penalty not to exceed $10,000.00 for every non-willful violation of the FBAR filing requirements.

See 31 U.S.C. § 5321(a)(5)(B)(i).

                 THE DEFENDANT’S FOREIGN FINANCIAL ACCOUNTS

         9.     Upon information and belief, the Defendant is a U.S. citizen and holds a U.S.

passport.

         10.    Upon information and belief, the Defendant moved to Bermuda in 1993 and

currently resides in Bermuda. The Defendant’s last-known address is in Bermuda and she has

voluntarily provided Bermuda addresses to the United States in the documentation identified

below.

         11.    On or about November 11, 2014, the Defendant voluntarily disclosed to the U.S.

Internal Revenue Service (the “IRS”) via an offshore voluntary disclosure letter (the “Form

14457”) that she had offshore bank accounts whose aggregate values totaled between $100,000.00

and $1,000,000.00 between the calendar years of 2007 through 2014.

         12.    In her Form 14457, the Defendant voluntarily disclosed that she owned and/or

controlled three (3) relevant foreign accounts (a savings account (the “Savings Account”), a

checking account (the “Checking Account”), and a money market account (the “Money Market

Account”)) at a foreign bank, Bank of N.T. Butterfield and Son Limited (“Butterfield”), in

Bermuda.

         13.    On or about June 8, 2017, the Defendant voluntarily filed with the IRS delinquent

FBARs for the Relevant Calendar Years to report her previously undisclosed income from foreign

accounts. The Defendant voluntarily disclosed to the IRS that her aforementioned foreign account

balances with Butterfield, in the aggregate, totaled over $10,000.00 during the Relevant Calendar



                                            Page 3 of 6
                 Case 1:19-cv-03703 Document 1 Filed 12/12/19 Page 4 of 6



Years. The Defendant failed to provide reasonable cause as to why she filed delinquent FBARs

for the Relevant Calendar Years.

          14.     On June 5, 2018 (the “Assessment Date”), a delegate of the Secretary of the

Treasury made an assessment of civil penalties against the Defendant in the amount of $10,000.00

for each calendar year during the Relevant Calendar Years. On the same day, a delegate of the

Secretary of the Treasury sent a letter to the Defendant demanding payment of the assessed FBAR

penalties.

          15.     Despite the Notice and Demand for payment, the Defendant has failed to pay the

FBAR penalties assessed against her.

     COUNT I: NON-WILLFUL FAILURE TO TIMELY FILE FBARS DURING
   CALENDAR YEARS 2011, 2012, AND 2013 PURSUANT TO 31 U.S.C. § 5321(A)(5)

          16.     The United States adopts and fully re-incorporates Paragraphs 1 through 15 as if

stated herein.

          17.     During the Relevant Calendar Years, the Defendant was a citizen of the United

States.

          18.     During the Relevant Calendar Years, the Defendant had a financial interest in,

signatory authority over, or other authority over at least three (3) foreign financial accounts with

Butterfield as demonstrated by her voluntary disclosure of the Savings Account, Checking

Account, and Money Market Account.

          19.     The Savings Account, Checking Account, and Money Market Account had an

aggregate balance that exceeded $10,000.00 during the Relevant Calendar Years.

          20.     The Savings Account, Checking Account, and Money Market Account are

considered financial accounts in a foreign country.




                                             Page 4 of 6
             Case 1:19-cv-03703 Document 1 Filed 12/12/19 Page 5 of 6



       21.     The Defendant failed to timely file a FBAR for calendar years 2011, 2012, and

2013, despite her obligation to do so.

       22.     On the Assessment Date of June 5, 2018, a delegate of the Secretary of Treasury

assessed FBAR penalties against the Defendant in the amount of $30,000.00 (the “Assessed FBAR

Penalties”). The Assessed FBAR Penalties are proper and fall within the civil penalty limits

imposed by 31 U.S.C. § 5321(a)(5)(B)(i).

       23.     Interest and penalties have accrued on the FBAR penalties since the assessment

date and, as of July 3, 2019, the total amount owed was $32,261.09.

       24.     Therefore, the Defendant is liable for $32,261.09 as of July 3, 2019, pursuant to 31

U.S.C. § 5321(a)(5) and 31 U.S.C. § 3717, plus further interest, penalties, and statutory additions

to those amounts accruing after July 3, 2019 to the date of payment pursuant to 31 U.S.C. § 3717.

                                    REQUEST FOR RELIEF

       WHEREFORE, the Plaintiff, the United States of America, respectfully prays for the

following relief:

       A.      That the Court enter judgment in favor of the United States and against Priscilla M.

Brown in the amount of $32,261.09 as of July 3, 2019 for the Assessed FBAR Penalties against

her under 31 U.S.C. § 5321(a)(5), and further interest, penalties, and statutory additions to those

amounts accruing after that date to the date of payment pursuant to 31 U.S.C. § 3717; and

       B.      That the Court award such other and further relief, including the costs of this action,

as may be deemed just and proper.



                                 [Signature Block on Next Page]




                                            Page 5 of 6
           Case 1:19-cv-03703 Document 1 Filed 12/12/19 Page 6 of 6




Dated: December 12, 2019                   RICHARD E. ZUCKERMAN
                                           Principal Deputy Assistant Attorney General


                                    By:    /s/ Alexander R. Kalyniuk
                                           ALEXANDER R. KALYNIUK
                                           Virginia State Bar Number: 92325
                                           Trial Attorney, Tax Division
                                           U.S. Department of Justice
                                           P.O. Box 227, Ben Franklin Station
                                           Washington, D.C. 20044
                                           Office: (202) 616-3309
                                           Fax: (202) 514-6866
                                           Email: Alexander.R.Kalyniuk@usdoj.gov




                                  Page 6 of 6
                           Case 1:19-cv-03703 Document 1-1 Filed 12/12/19 Page 1 of 2
                                                               CIVIL COVER SHEET
JS-44 (Rev. 6/17 DC)
 I. (a) PLAINTIFFS                                                               DEFENDANTS
 United States of America                                                       Priscilla M. Brown



 (b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF _____________________                                                           Hamilton Parish
                                                                                    COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT _____________________
                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

 (c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                        ATTORNEYS (IF KNOWN)

 Alexander R. Kalyniuk
 U.S. Department of Justice, Tax Division
 P.O. Box 227, Ben Franklin Station
 Washington, D.C. 20044

 II. BASIS OF JURISDICTION                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
     (PLACE AN x IN ONE BOX ONLY)                                   PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!
                                                                                           PTF    DFT                                                        PTF           DFT
 o     1 U.S. Government    o     3 Federal Question
         Plaintiff                 (U.S. Government Not a Party)    Citizen of this State        o1 o1                Incorporated or Principal Place        o4 o4
                                                                                                                      of Business in This State
 o     2 U.S. Government    o     4 Diversity                       Citizen of Another State     o2 o2                Incorporated and Principal Place       o5 o5
         Defendant                  (Indicate Citizenship of
                                                                                                                      of Business in Another State
                                    Parties in item III)            Citizen or Subject of a
                                                                    Foreign Country
                                                                                                 o3 o3                Foreign Nation                         o6 o6
                                             IV. CASE ASSIGNMENT AND NATURE OF SUIT
             (Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)
 o     A. Antitrust        o    B. Personal Injury/                      o     C. Administrative Agency                          o      D. Temporary Restraining
                                   Malpractice                                    Review                                                   Order/Preliminary
       410 Antitrust                                                                                                                       Injunction
                                310 Airplane                                   151 Medicare Act
                                315 Airplane Product Liability                                                                    Any nature of suit from any category
                                320 Assault, Libel & Slander              Social Security
                                                                                                                                  may be selected for this category of
                                                                               861 HIA (1395ff)
                                330 Federal Employers Liability                                                                   case assignment.
                                                                               862 Black Lung (923)
                                340 Marine
                                                                               863 DIWC/DIWW (405(g))                             *(If Antitrust, then A governs)*
                                345 Marine Product Liability
                                                                               864 SSID Title XVI
                                350 Motor Vehicle
                                                                               865 RSI (405(g))
                                355 Motor Vehicle Product Liability
                                                                          Other Statutes
                                360 Other Personal Injury
                                                                               891 Agricultural Acts
                                362 Medical Malpractice
                                                                               893 Environmental Matters
                                365 Product Liability
                                                                               890 Other Statutory Actions (If
                                367 Health Care/Pharmaceutical
                                                                                   Administrative Agency is
                                    Personal Injury Product Liability
                                                                                   Involved)
                                368 Asbestos Product Liability


 o     E. General Civil (Other)                                OR              o     F. Pro Se General Civil
 Real Property                          Bankruptcy                                    Federal Tax Suits                                 462 Naturalization
      210 Land Condemnation                 422 Appeal 27 USC 158                         870 Taxes (US plaintiff or                        Application
      220 Foreclosure                       423 Withdrawal 28 USC 157                          defendant)                               465 Other Immigration
      230 Rent, Lease & Ejectment                                                         871 IRS-Third Party 26 USC                        Actions
      240 Torts to Land                 Prisoner Petitions                                     7609                                     470 Racketeer Influenced
      245 Tort Product Liability             535 Death Penalty
                                                                                                                                            & Corrupt Organization
                                             540 Mandamus & Other                     Forfeiture/Penalty
      290 All Other Real Property                                                                                                       480 Consumer Credit
                                             550 Civil Rights                              625 Drug Related Seizure of
                                                                                               Property 21 USC 881                      490 Cable/Satellite TV
 Personal Property                           555 Prison Conditions
                                                                                           690 Other                                    850 Securities/Commodities/
      370 Other Fraud                        560 Civil Detainee – Conditions
                                                                                                                                            Exchange
      371 Truth in Lending                       of Confinement
                                                                                      Other Statutes                                    896 Arbitration
      380 Other Personal Property
                                                                                          375 False Claims Act                          899 Administrative Procedure
          Damage                        Property Rights
                                            820 Copyrights                                376 Qui Tam (31 USC                               Act/Review or Appeal of
      385 Property Damage
                                            830 Patent                                        3729(a))                                      Agency Decision
          Product Liability
                                            835 Patent – Abbreviated New                  400 State Reapportionment                     950 Constitutionality of State
                                                Drug Application                          430 Banks & Banking                               Statutes
                                            840 Trademark                                 450 Commerce/ICC                              890 Other Statutory Actions
                                                                                              Rates/etc.                                    (if not administrative agency
                                                                                          460 Deportation                                   review or Privacy Act)
                             Case 1:19-cv-03703 Document 1-1 Filed 12/12/19 Page 2 of 2
 o     G. Habeas Corpus/                       o      H. Employment                            o    I. FOIA/Privacy Act                    o     J. Student Loan
          2255                                        Discrimination
       530 Habeas Corpus – General                    442 Civil Rights – Employment                 895 Freedom of Information Act               152 Recovery of Defaulted
       510 Motion/Vacate Sentence                         (criteria: race, gender/sex,              890 Other Statutory Actions                      Student Loan
       463 Habeas Corpus – Alien                          national origin,                              (if Privacy Act)                             (excluding veterans)
           Detainee                                       discrimination, disability, age,
                                                          religion, retaliation)

                                               *(If pro se, select this deck)*                 *(If pro se, select this deck)*

 o     K. Labor/ERISA                          o      L. Other Civil Rights                    o    M. Contract                            o     N. Three-Judge
          (non-employment)                               (non-employment)                                                                        Court
                                                                                                    110 Insurance
       710 Fair Labor Standards Act                   441 Voting (if not Voting Rights              120 Marine                                   441 Civil Rights – Voting
       720 Labor/Mgmt. Relations                          Act)                                      130 Miller Act                                   (if Voting Rights Act)
       740 Labor Railway Act                          443 Housing/Accommodations                    140 Negotiable Instrument
       751 Family and Medical                         440 Other Civil Rights                        150 Recovery of Overpayment
           Leave Act                                  445 Americans w/Disabilities –                    & Enforcement of
       790 Other Labor Litigation                         Employment                                    Judgment
       791 Empl. Ret. Inc. Security Act               446 Americans w/Disabilities –                153 Recovery of Overpayment
                                                          Other                                         of Veteran’s Benefits
                                                      448 Education                                 160 Stockholder’s Suits
                                                                                                    190 Other Contracts
                                                                                                    195 Contract Product Liability
                                                                                                    196 Franchise


 V. ORIGIN
 o 1 Original o 2 Removed o 3 Remanded                           o 4 Reinstated o 5 Transferred o 6 Multi-district o 7 Appeal to                         o 8 Multi-district
      Proceeding           from State        from Appellate         or Reopened        from another            Litigation              District Judge        Litigation –
                           Court             Court                                     district (specify)                              from Mag.             Direct File
                                                                                                                                       Judge

 VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
   FBAR penalties under 31 U.S.C. § 5321

 VII. REQUESTED IN                           CHECK IF THIS IS A CLASS            DEMAND $ 32,261.09                              Check YES only if demanded in complaint
      COMPLAINT                              ACTION UNDER F.R.C.P. 23
                                                                                     JURY DEMAND:                                YES               NO      ✘
 VIII. RELATED CASE(S)                       (See instruction)                                                                   If yes, please complete related case form
                                                                                 YES                    NO
       IF ANY
             12/12/2019
 DATE: _________________________                                                                /s/ Alexander R. Kalyniuk
                                                  SIGNATURE OF ATTORNEY OF RECORD _________________________________________________________


                                              INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
                                                            Authority for Civil Cover Sheet

      The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

           I.         COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
                      of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

           III.       CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
                      under Section II.

           IV.        CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                      represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                      nature of suit found under the category of the case.

           VI.        CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

           VIII.      RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                      the Clerk’s Office.

           Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.
                          Case 1:19-cv-03703 Document 1-2 Filed 12/12/19 Page 1 of 2

$2 5HY'& 6XPPRQVLQD&LYLO$FWLRQ


                                      81,7('67$7(6',675,&7&2857
                                                                   IRUWKH
                                                           District of Columbia
                                                     BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  United States of America




                            3ODLQWLII V
                                 Y                                          &LYLO$FWLRQ1R 1:19-cv-3703
                       Priscilla M. Brown



                           'HIHQGDQW V


                                                     SUMMONS IN A CIVIL ACTION

7R 'HIHQGDQW¶VQDPHDQGDGGUHVV Priscilla M. Brown
                                          4 Valley View Crescent – Lower Apartment North
                                          Hamilton Parish, CR-08
                                          Bermuda




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW ²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3 D  RU  ²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH Alexander R. Kalyniuk
                                          U.S. Department of Justice, Tax Division
                                          Civil Trial Section, Eastern Region
                                          P.O. Box 227, Ben Franklin Station
                                          Washington, D.C. 20044


       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                $1*(/$'&$(6$5&/(5.2)&2857


'DWH
                                                                                          6LJQDWXUHRI&OHUNRU'HSXW\&OHUN
                           Case 1:19-cv-03703 Document 1-2 Filed 12/12/19 Page 2 of 2

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R 1:19-cv-3703

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU QDPHRILQGLYLGXDODQGWLWOHLIDQ\
 ZDVUHFHLYHGE\PHRQ GDWH                                           

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW SODFH
                                                                                 RQ GDWH                              RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK QDPH
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ GDWH                                 DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ QDPHRILQGLYLGXDO                                                                        ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI QDPHRIRUJDQL]DWLRQ
                                                                                 RQ GDWH                              RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           u 2WKHU VSHFLI\ 
                                                                                                                                            


           0\IHHVDUH                            IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI          0.00          


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                              6HUYHU¶VVLJQDWXUH



                                                                                            3ULQWHGQDPHDQGWLWOH




                                                                                              6HUYHU¶VDGGUHVV

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
